PER CURIAM:
The Missouri Department of Social Services, Division of Youth Services (the Division)
*562appeals the judgment of the Jackson County Circuit Court in favor of Patricia Daniels under the Missouri Human Rights Act. It raises five points on appeal, complaining: (1) the verdict director created a roving commission; (2) Daniels did not show that her race, age, or sex was a contributing factor in employment decisions; (3) Daniels failed to present substantial evidence supporting a discrimination claim against the Division; (4) Daniels failed to show outrageous conduct that would warrant punitive damages; and (5) the punitive damages award was impermissibly excessive. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed.1 Rule 84.16(b).

Daniels' motion for attorneys' fees on appeal pursuant to section 213.111.2 is granted. "Although appellate courts have authority to allow and fix the amount of attorney's fees on appeal, we exercise this power with caution, believing in most cases that the trial court is better equipped to hear evidence and argument on this issue and determine the reasonableness of the fee requested." Soto v. Costco Wholesale Corp. , 502 S.W.3d 38, 58 (Mo. App. W.D. 2016) (internal quotation omitted). Accordingly, we remand the cause to the trial court for the purpose of conducting a hearing to determine the reasonableness of the costs and fees requested, and to enter an appropriate award. See id.